 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDFontaine Truck Equipment Company, Inc.andShopmen'sLocal Union702 ofthe InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO. Cases 15-CA-2894and 15-RC-3412June30, 1967DECISION,ORDER,AND DIRECTION OFSECOND ELECTION[Textof Direction of Second Election,omittedfrom publication.]An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 15 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the election No ex-tension of time to tile this list shall be granted by the Regional Director ex-cept in extraordinary circumstances Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filedEX(ehlorUnderiear Inc, 156 N LRB 1236BY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn April 12, 1967, Trial Examiner LloydBuchanan issued his Decision in the above-entitledconsolidated proceeding,finding that Respondenthad engaged in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action.as setforth inthe attached Trial Examiner'sDecision In addi-tion, the Trial Examiner found merit in certain ofthe objections to conductaffecting theelectionresults and recommended that the election held onAugust5, 1966, in Case 15-RC-3412.be set aside,and that a second election be conducted.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision,with a supporting brief.Pursuant to the provisionsof Section3(b) of theNational Labor Relations Act,as amended,the Na-tionalLabor Relations Board has delegated itspowers in connectionwith this caseto a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions andbrief, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Fontaine Truck Equip-ment Company, Inc., its officers. agents. succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint, in-sofar as it alleges that the Respondent violated theAct by conduct other than that found to be violativeherein, be, and it hereby is. dismissedIT IS FURTHER ORDERED that the election held onAugust 5. 1966. among the employees in the stipu-lated unit be, and it hereby is, set aside.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein(issued January 19, 1967; charges filed August 9and 15, 1966), alleges that the Company has violated Sec-tion 8(a)(1) of the National Labor Relations Act, asamended,73 Stat.519, by interrogating groups of em-ployees concerning their own and other employees' unionactivities and desires,promising benefits by telling an em-ployee that he would make more money if the Union didnot come in: threatening that if the Union were voted inthe Companywould give all employees a classificationtest and that some wouldprobably failand have to take apay cut,that there would then also be a possibility of theplant being closed because the owner,forced to pay unionwages, could get bodies built as cheaply in Birmingham,that the employees would lose their holidays or reallyhave to earn them,that production standards would beraised beyond the employees'capacity,with discharge forthose who did not meet the standards,and that after theelectionwas overnone of the troublemakers would beworking on a given line, telling an employee that he wasgoing to be another Hoffa and wind up in the "pen" if hedid not leave the Union alone; warning an employee thatif a prospective employer found out about his union ac-tivities they would go against him and he would not behired,and by asking an employee whether he was stilldetermined to declare war on the Company.The answerdenies the allegations of violation.Consolidatedwith the hearing on the above issues wasa hearing with respect to issues raisedby certain objec-tions bythe Unionto conduct affecting the results of aBoard-conducted election.The Unionagreed at the hear-ing that for support of its objections 3 and 5, of interroga-tion and threats,respectively, it relies on the proof sub-mitted to sustain the corresponding allegationsof viola-tion. The otherobjections before us are that promises ofwage increasesbeyondthat allegation of violation weremade to employeesshortly beforethe election,that regu-lar overtime was discontinued because of the employees'union activities;and that on the date of the election theCompany withheld $4.25 fromeach employee's pay, issu-ing a separate check and describing the deductions asunion duesThe General Counsel specificallydisclaimedany violation which might be indicatedby the Union'sproof in connection with its additional objections to theelectionA hearing was held before me at Collins,Mississippi,on February 23 and 24, 1967.Pursuant to leave grantedto all parties,briefshave been filed by theGeneral Coun-sel andthe Company,the time to do so having been ex-tended166 NLRB No 50 FONTAINE TRUCK EQUIPMENT CO.577Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZA-TION INVOLVEDThe facts concerning the Company's status as anAlabama corporation, the nature and extent of its busi-ness, and its engagement in commerce within the meaningof the Act are admitted; I find and conclude accordingly.Ialso find and conclude that, as admitted, the Union is alabor organization within the meaning of the Act.II.THE ALLEGED VIOLATION OF SECTION 8(a)(l)Various alleged violations are charged to more thanone supervisor, and more than one witness testified to thesame or similar violations.A representation petition was filed by the Union onJune 13, 1966, and a copy was received by the Companyon June 18 or 19. A consent election was held on August5 with a tally of 23 votes for and 40 against the Union. OnAugust 9 the Union filed timely objections, numbered 1through 9; it thereafter withdrew objections 4, 6, 7, and 9.Itwas stipulated that on June 7 the Company receiveda telegram in which the Union recited that 10 employeescomposed an Organizing Committee. Of the seven wit-nesses called by the General Counsel, all except Mosleywere among those named in the telegram. Remarks un-certainly placed by employee W. C. Mooney about thelast of May or first of June and offered by the GeneralCounsel as background outside the issues here suggestcompany knowledge of the Organizing Committee beforethe telegram; but we do not even know how long beforethe date of the telegram the committee was formed.W. C. Mooney, who apparently was and was regardedby the Company as the leader among the employees inthe union campaign, testified that about June 1 (later, per-haps June 22, but certainly not about July 22 as alleged),Supervisor Lee asked him whether he was going to beanother Hoffa and then, Supervisor Stapleton agreeing,warned that Mooney would wind up in the pen if he didn'tleave the Union alone. Denying only that he had everheard of Hoffa up to that time, Stapleton did not deny thathe had joined in the warning. Lee made no denial of anyof this. I find and conclude that both Lee and Stapletonunlawfully interfered by this warning and threat of im-prisonment because of union activities.After that earliest in point of time, Mooney testifiedthat about the first of July (not the middle of the month asalleged), Lee asked him' whether a painter, McGee, wasgoing to vote for the Union, and when Mooney repliedthat he didn't know, Lee would have to ask McGee, Leereplied that he had already done so and that McGee hadanswered in the negative. Lee was not asked about this;Stapleton was, and testified that he did not remember.Here were unlawful interrogation and admission of more,and I so find and conclude. More of this occurred laterthat day or the next, when Stapleton asked Mooney howhe thought the Union would benefit the employees,Mooney replying that it would through representation andbargaining. Other instances occurred about the middle ofJune (not July). when according to Mooney's uncon-tradicted testimony Stapleton asked him how muchmoney he was getting from the Union for his activities;and about the beginning of July, when Stapleton askedwhether the Union was going to get in. Stapleton did denythat he had told Mooney that employee and commit-teeman Lott had turned but, whatever the violation, thiswas not alleged.Returning to Lee, Mooney testified that Lee told himthat, because of the Union, he could not receive a 10-centraisewhich was due him; this was neither alleged norlitigated.But Mooney later did testify, as alleged, thatLee told him that he would get a raise if the Union did notget in. I credit Lee's testimony that, in response toMooney's question why the Company could not give hima raise, he replied only that its attorney had advised that nopay adjustments were to be made between the filing of thepetition and the election; and I find no violation in thatstatement.On the other hand, Mooney's cousin, J. D.Mooney, testified without contradiction that Lee, whiledeclaring that he could not promise him a raise, told himthat he would make more money if the Union did notcome in; and this promise I find and conclude was viola-tive. (I have not "overlooked" another statement, not al-leged as violative.)Not to miss any of the bases (at least to this point), ad-ditional interrogation is to be found in J. D. Mooney's un-contradicted testimony that a week or two before theelection Lee asked him whether he was going to vote forthe Union. Lee appeared to support employee Mosley'stestimony that Lee had asked him how he thought theUnion was going or doing; but on further questioning,Lee denied it. Whether or not Lee misunderstood is notclear; I make no finding on this.Iam prepared to credit Plant Superintendent Higgin-botham's denial that he questioned employee Shoemake,and his version of the circumstances leading to their con-versation. But without detailing further and cumulativetestimony, the violative interrogation already noted isclear, as is Plant Manager Craven's interrogation in thelightof his uncertain recollection of his reference to"war" on the Company. In the face of Supervisor Brooks'denial, I make no credibility finding as to whether heasked employee Jones, a few weeks before the election,who "started" the Union.The threat alleged with respect to classification tests,failure to pass, and a consequent pay cut, was testified toby six employees for the General Counsel and three su-pervisors for the Company. I credit Lee's explanationthat the references were to theUnionmaking classifica-tions which would call for testing. These were not threatsor warnings of action to be instituted by the Company.What appeared to be an admission by Stapleton and afailure to deny was explained and denied by him underfurther and persistent questioning. Brooks denied that hespoke to either Jones or J. D. Mooney concerning testsor classification beyond replying to questions and ex-plaining that at the Company's Birmingham plant a manmust pass a test given by the Company in order to be clas-sified as a welder; that classification is based on skill,again the concern being classification under a union con-Here and elsewhere the interrogation was not of "groups of em-ployees " 578DECISIONSOF NATIONALLABOR RELATIONS BOARDtract. I find and conclude that references to tests andpossible failure and loss of pay occurred during conversa-tions concerning action by the Union and were notthreats of company action.Icredit employee Graham's testimony that Lee toldhim that the plant would probably be closed if the Uniongot in since it would be cheaper to make bodies in Bir-mingham than to ship the bodies there if union wages hadto be paid at the Collins plant. I do not credit Lee'stestimony that Graham merely asked whether the plantwould ever amount to anything or be shut down and thathe replied in the negative. Here was a further violativethreat. "Union wages" are not fixed and would not neces-sarily be the same in Collins as in Birmingham so that theeventuality threatened would not necessarily, and cer-tainly not automatically, follow a union victory in theelection.However we evaluate Stapleton's testimony that hemerely explained that, when a strike was called inHouston in a plant where he was a member of an inde-pendent union, paid holidays and other benefits were lost,he did not even deny W. C. Mooney's testimony thatStapleton had warned that, if the Union came in, produc-tion standards would be set so high that they could not bemet.Only where practice or experience is needed would itserve any useful purpose to continue to detail the allega-tions of threats and to analyze the testimony pro and con.The remedy cannot be seriously affected; nor should weencourage fragmentation or cumulation of allegations andproof.III.THEOBJECTIONS TO THE ELECTIONThe findings herein of interrogation and threats supportobjections 3 and 5 to conduct affecting the results of theelection. By way of rendering full if unnecessary measure,brief reference will be made to the evidence concerningthe other objections before us.In support of objection 1, several employees testifiedthat on the day before the election Craven came aroundwitha listof employees. From that point the testimonydiffered. According to W. C. Mooney, Craven promisedhim a raise if the Unionwere voted down. Lott and Jonestestified that Cravensaidthat the Company could notpromise a raiseuntilthe unionbusinesswas settled, orthat at that time there would be a raise, Aside from anyquestion whether the latter statements, not contingent ondefeat of the Union, would constitute interference withthe election, employees Shoemake and Graham testifiedthat there was no promise of increase and that Cravensaid that the Company would appreciate a confidentialvote. I credit Craven's testimony that he did not speak toW. C. Mooney, that he told others that he wanted all tovote, and that, while he could not tell them how to vote,he would like them to vote in favor of the Company.The records show that there was a marked reduction inovertime throughout the plant in the week ending June 2,2prior to the first showing, by a telegram from the Union,of company knowledge of union activities; and that dur-ing the pay period beginning 10 days after the telegramand thereafter, except for 1 or 2 weeks in the followingmonth, the reduction in overtime was even greater, andthat this continued after the election. The Company ex-plained that overtime was reduced because the backlog ofwork did not require it and also, as several of the GeneralCounsel's witnesses testified that they were told at thetime, because of a shortage of material. W. C. Mooneytold us that, with that explanation, he was transferred toanother line. It does not appear that overtime wasstopped, as claimed, or reduced because of the union acti-vities.3On the day of and shortly before the election, each em-ployee received his pay, from which $4.25 was deducted,together with a separate check in that amount and the fol-lowing notice:THIS CHECK REPRESENTS $4.25 OF YOUR MONEY.THIS IS THE ESTIMATED AMOUNT YOUR UNIONWOULD LIKE TO TAKE OUT OF YOUR PAY CHECKEVERY MONTH, TO BE TURNED OVER TO THEM...THE UNION!The amount of money in this envelope does not in-clude fines,assessmentsand other charges that theUnion may desire you to pay. We have given theseseparate checks to you today so that you can morefully appreciate one of the issues involved in thiselection ... that Unions want money and they ex-pect to be paid by the employees. This Union cannothelp ourbusiness.VOTE TO KEEP ALL THEMONEY YOU EARNFOR YOURSELVES ANDYOUR FAMILIES.VOTE "NO"If we are inclined to ignore the fact that the objectionfiled is to the deduction and issuance of a separate check,and to consider the objection as addressed to the state-ment issued by the Company, we must at least note whatthe Company said. The Union urges that the statementwas incorrect and misleading.We must first ask whether a statement of "the esti-mated amount" which the Union "would like to take"monthly is such a misstatement as would affect the out-come of the election even if there were no basis for the$4.25 figure. Rigby, the Union's International representa-tive, told us that only one local in his district, in Meridian,has monthly dues of $4.25; he does not know the duespaid in Birmingham; the dues are $3.75 in a local in NewOrleans and one in Baton Rouge, both in his jurisdiction;and it was stipulated that the dues in Birmingham towhich frequent reference was made in the plant, as wewere told throughout the hearing, are $4.25 per month,except for June, when they were $5.Rigby was less than reliable when he testified that the$4.25 dues paid in his Meridian local are excessive.Under such circumstances I would not charge the Com-pany with misrepresentation when it declares that the'Testimony elicited by the Union, which ignored the earlier drop inovertime and sought to connect it with the June 7 telegram served but toreflect on the credibility of several of the General Counsel's witnesses'Lee's and Stapleton's position with the Company is not such that theiralleged predictions concerning the amount of overtime after the electioncan be regarded as admissions of discriminatory reduction, nor were thesealleged as violative FONTAINE TRUCK EQUIPMENT CO.579Union would like $4.25 monthly. In fact,if this local'sdues are significantly lower, Rigby did not tell us that. Headvised the employees at meetings and in a handbill dis-tributed on August 5 before the election and before4 theCompany's notice and separate checks were distributedthat, after being told of the International'sper capitatax,they would fix their own dues.Neither with respect to the amount nor with respect tothe Union'sdesire for dues in that amount do we have"material misrepresentations"or even "[e]xaggerations,inaccuracies,partialtruths,namecalling,and false-hoods."5The reasonably accurate statement that theUnion would like to take$4.25 out of the employees'check each month does not mention or imply that an em-ployee could be required to join the Union in Mississippi,a "right-to-work" State;and it harmonizes completelywith the fact that the Union could enforce a dues-payingrequirement regardless of actual membership.That several employees were asked and testified thatthey are customarily charged 10 cents for each checkcashed and that the second check on August 5 thus costthem 10 cents suggests that this is claimed to be a seriousfactor,or seriously claimed to be a factor affecting theelection.As for future income, it is clear that diminutionwould be in the amount of the dues,without furtherdeduction for a separate check,which the employeeswould not receive.It is hardly likely that the 10-cent ex-pense, where incurred,turned the employees against theUnion or prejudiced them against the Company, whichcaused such expense; or that the conditions for a freechoice were thereby impaired.The Company cites theCaressascase in support of its position. Without un-dertaking to compare the cases,I rely on the analysisabove for decision on this objection.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that the Company,Fontaine Truck Equip-ment Company,Inc., its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Interferingwith,restraining,or coercing em-ployees by interrogation,threats, or promises of benefitin connection with union activities.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its place of business in Collins, Mississippi,copies of the attached notice marked "Appendix."7Copies of said notice,on forms provided by the RegionalDirector for Region 15, after being duly signed by theCompany's representative,shall be posted by the Com-pany immediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to itsemployees are customarily posted. Reasonable stepsshall be taken by the Company to insure that said noticesare not altered,defaced,or covered by any other material.(b)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.8IFURTHER RECOMMEND that objections 3 and 5 to con-duct affecting the results of the election be sustained; thatobjections 1, 2, and 8 be overruled;and that the electionof August 5, 1966, be set aside and, upon request by theUnion within 30 days immediately following complianceherewith by the Company,a new election be conductedin the appropriate unit here found,with application of theExcelsior Underwear8and other relevant rules.4 I would venture to assume,were that necessary,that the checks andthe Company'snotice were prepared on advice of counsel before theUnion's handbill came to the Company's attention.5The Trane Company (Clarksville Manufacturing Division),137NLRB 1506, 1508-09, cited by the General Counsel as"the case mostanalogous."6Caressa,Inc,158 NLRB 17457 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 15,in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "9Excelsior Underwear Inc.,156 NLRB 1236APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTinterferewith,restrain or coerceemployees by interrogation,threats, or promises ofbenefit in connection with union activities.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of the right to self-organization,to form labor or-ganizations,to join or assist Shopmen's Local Union702 of theInternationalAssociation of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO, orany other labor organization to bar-gain collectively through representatives of their ownchoosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities.All of our employees are free to become or remain, orto refrain from becoming or remaining,members of Shop-men's Local Union702 of theInternational Associationof Bridge, Structural and Ornamental Iron Workers,AFL-CIO,or any other labor organization.FONTAINE TRUCK EQUIP-MENT COMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDIf employees have any question concerning this noticeBuilding(Loyola), 701 Loyola Avenue,New Orleans,or compliance with its provisions, theymay communicateLouisiana70113, Telephone 527-6361.directly with the Board'sRegional Office,T6024 Federal